United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, RINGWOOD POST
OFFICE, Ringwood, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1478
Issued: February 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2010 appellant, through her attorney, filed a timely appeal from March 3
and 11, 2010 merit decisions of the Office of Workers’ Compensation Programs denying
modification of its loss of wage-earning capacity determination. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established the Office’s wage-earning capacity
determination should be modified.
FACTUAL HISTORY
On August 14, 2007 appellant, then a 43-year-old rural mail carrier, filed an occupational
disease claim alleging that she sustained herniated cervical discs and spinal cord decompression
due to factors of her federal employment. She stopped work on July 12, 2007. On July 26, 2007
appellant underwent a discectomy at C5-6 and C6-7. The Office accepted the claim for cervical
radiculopathy, herniated discs at C5-6 and C6-7 and cervical intervertebral disc disorder with

myelopathy and authorized the July 26, 2007 surgical procedure as necessary due to her work
injury.
On November 26, 2008 appellant accepted a position with the employing establishment
as a modified rural carrier. The position required sorting mail for 30 minutes, delivering small
parcels for 1 hour, general office work for 4.5 hours and forwarding work for 30 minutes. By
decision dated April 9, 2009, the Office reduced appellant’s compensation to zero based on its
finding that her actual earnings as a modified rural carrier effective November 26, 2008 fairly
and reasonably represented her wage-earning capacity. It determined that her actual earnings
met or exceeded her wages at the time of her injury.
On November 3, 2009 the employing establishment notified appellant that following
guidelines set forth by the National Reassessment Process it did not have full-time work within
her medical restrictions. On November 3, 2009 appellant accepted a part-time position as a
modified rural carrier.
In a January 4, 2010 duty status report, Dr. Antonio C. Yuk, a Board-certified
neurosurgeon, found that appellant could work with restrictions. In an accompanying progress
report, he indicated that she had returned for clarification of her work status and had no new
symptoms.
On November 20, 2009 appellant began filing claims for compensation (Forms CA-7) for
intermittent wage loss beginning November 9, 2009. On the reverse side of the claim forms, the
postmaster indicated that it did not have work available.
On January 6, 2010 the Office advised appellant of the evidence required to modify a loss
of wage-earning capacity determination. It noted that the employing establishment withdrew her
limited-duty assignment on November 4, 2009 as part of its National Reassessment Process. The
Office provided appellant 30 days to submit rationalized medical evidence showing that she
sustained a change in her injury-related condition.
In a statement dated January 6, 2010, appellant challenged the April 9, 2009 wageearning capacity determination. She related that beginning November 3, 2009 a representative of
the National Reassessment Process told her that her “present job offer was null and void.”
Appellant now worked only a few hours per day. She stated, “I strongly feel they have an
obligation to their employees, especially ones that were injured performing for them.” Appellant
asserted that she now had a loss of wage-earning capacity due to her employment injury.
On January 7, 2010 appellant requested reconsideration of the Office’s wage-earning
capacity determination.
By decision dated March 3, 2010, the Office denied appellant’s claim for intermittent
compensation beginning November 9, 2009 after finding that she had not submitted evidence
showing that the established wage-earning capacity determination should be modified. On
March 11, 2010 it denied modification of its April 9, 2009 wage-earning capacity decision.

2

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.1 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.3 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.4
The Board has held that the Office may accept a limited period of disability without
modifying a standard wage-earning capacity determination.5 This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination.6 This narrow exception is only
applicable for brief periods of medical disability. It does not apply to situations where there is a
wage-earning capacity determination in place and the employee claims additional wage-loss
compensation due to the withdrawal of light-duty work.7
When a formal loss of wage-earning capacity determination is in place and light duty is
withdrawn, the proper standard of review is not whether appellant sustained a recurrence of
disability, but whether the Office should modify its decision according to the established criteria
for modifying a formal loss of wage-earning capacity determination.8 Office procedures provide
that when the employing establishment has withdrawn a light-duty assignment, which
accommodated the claimant’s work restrictions and a formal wage-earning capacity decision has
been issued, the decision will remain in place, unless one of the three accepted reasons for
modification applies.9

1

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

2

Sharon C. Clement, 55 ECAB 552 (2004).

3

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

4

Id.

5

See Katherine T. Kreger, 55 ECAB 633 (2004).

6

Id.

7

K.R., 61 ECAB ___ (Docket No. 09-415, issued February 24, 2010).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(5) (October 2005).

3

ANALYSIS
The Office accepted that appellant sustained employment-related herniated cervical discs
and spinal cord decompression. Following surgery, appellant returned to work as a modified
carrier with the employing establishment. By decision dated April 9, 2009, the Office
determined that she had no loss of wage-earning capacity as her actual earnings as a modified
rural carrier fairly and reasonably represented her wage-earning capacity.
On November 3, 2009 the employing establishment reduced appellant’s work hours as
part of a National Reassessment Process after determining that it did not have work available for
her position. Appellant filed claims requesting compensation for wage loss beginning
November 9, 2009. She further requested modification of the April 9, 2009 wage-earning
capacity decision.
Appellant did not submit any evidence to show that the Office’s original wage-earning
capacity decision was erroneous. The Office based its loss of wage-earning capacity
determination on her actual earnings that a modified rural carrier beginning November 26, 2008
fairly and reasonably represented her wage-earning capacity. Its determination was consistent
with section 8115(a) of the Act which provides that the wage-earning capacity of an employee is
determined by appellant’s actual earnings if her actual earnings fairly and reasonably represent
her wage-earning capacity.10 The Office properly noted that she had received actual earnings as
a modified rural carrier for more than 60 days at the time of its loss of wage-earning capacity
determination and there is no evidence that the position was make-shift, temporary, seasonal or
otherwise inappropriate for a wage-earning capacity determination.11
Appellant contended that she now has a loss of wage-earning capacity as she is no longer
working full time as a modified rural carrier. As a formal wage-earning capacity was in effect at
the time that the employing establishment took away her position, she must show a basis for
modification of that decision to be entitled to wage-loss compensation on or after
November 9, 2009.12
The Board finds that appellant has not met any of the requirements for modification of
the Office’s April 9, 2009 wage-earning capacity determination. Appellant did not allege that
she was retrained or otherwise vocationally rehabilitated and, as discussed, there is no evidence
that the original wage-earning capacity determination was erroneous. Furthermore, the evidence
does not establish a material change in her employment-related condition. The only
contemporaneous medical evidence is Dr. Yuk’s January 4, 2010 report, which finds that
appellant can work with restrictions. Compensation for loss of wage-earning capacity is based
upon loss of the capacity to earn and not on actual wages lost.13 Absent a showing that the wageearning capacity should be modified, appellant has no disability under the Act and is not entitled
10

A.P., 58 ECAB 198 (2006); David L. Scott, 55 ECAB 330 (2004).

11

D.S., 58 ECAB 392 (2007); Selden H. Swartz, 55 ECAB 272 (2004).

12

See D.S., id.

13

Marie A. Gonzales, 55 ECAB 395 (2004); Roy Matthew Lyon, 27 ECAB 186 (1975).

4

to compensation for wage loss based on the withdrawal of her limited-duty position.14
Accordingly, the Office properly denied her claim for wage-loss compensation as she had not
established modification of the established wage-earning capacity determination and properly
denied modification of its April 9, 2009 wage-earning capacity decision.
CONCLUSION
The Board finds that appellant has not established the Office’s wage-earning capacity
determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the March 11 and 3, 2010 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: February 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

K.R., 61 ECAB ___ (Docket No. 09-415, issued February 24, 2010).

5

